Filed 11/01/18                                    Case 16-10015                                                Doc 506



             1   Ashley M. McDow (245114)
                 Fahim Farivar (252153)
             2   FOLEY & LARDNER LLP
                 555 S. Flower Street, Suite 3300
             3   Los Angeles, Ca 90071
                 Telephone: 213.972.4500
             4   Facsimile: 213.486.0065
                 Email:        amcdow@foley.com
             5                 ffarivar@foley.com
             6   Attorneys for Plaintiff and Cross-Defendant
                 SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                           UNITED STATES BANKRUPTCY COURT
             9                               EASTERN DISTRICT OF CALIFORNIA
            10                                        FRESNO DIVISION
            11
                 In re                                             Case No.: 2016-10015 FEC
            12
                 SOUTHERN INYO HEALTHCARE                          Chapter 9
            13   DISTRICT,

            14                     Debtor.
                                                                   Honorable Fredrick E. Clement
            15
                                                                   [AMENDED] EX PARTE MOTION TO
            16                                                     CONTINUE THE HEARING DATE ON
                                                                   MOTION TO DISQUALIFY ASHLEY M.
            17                                                     MCDOW AND FOLEY & LARDNER AS
                                                                   ATTORNEYS FOR THE DEBTOR;
            18                                                     DECLARATION OF FAHIM FARIVAR
                                                                   IN SUPPORT
            19
                                                                   [RELATED TO DKT NO. 484]
            20
                                                                   DC NO.: KDG-4
            21
                                                                   Hearing:
            22                                                     Date: [TBD]
                                                                   Time: [TBD]
            23                                                     Place: Dept. A, Ctrm. 11
                                                                           U.S. Bankruptcy Court
            24                                                             2500 Tulare Street, Suite 2501
                                                                           Fresno, California 93721
            25

            26
            27

            28


                    AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY ASHLEY M. MCDOW
                                          AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/01/18                                      Case 16-10015                                                  Doc 506



             1   TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES BANKRUPTCY
             2   JUDGE, ALL INTERESTED PARTIES AND/OR THEIR COUNSEL OF RECORD:
             3            PLEASE TAKE NOTICE THAT the debtor SOUTHERN INYO HEALTHCARE
             4   DISTRICT (“SIHD” and/or the “Debtor”) hereby submits the within Ex Parte Motion (the “Ex
             5   Parte Motion”) to Continue the Hearing Date on Motion to Disqualify Ashley M. Mcdow and
             6   Foley & Lardner LLP as Attorneys for the Debtor (the “DQ Motion”) [Dkt. No. 484], in the
             7   above-captioned bankruptcy case (the “Bankruptcy Case”). The Ex Parte Motion seeks to
             8   continue the hearing date on the DQ Motion (the “Hearing Date”) from November 14, 2018 at
             9   1:30 p.m. to December 19, 2018 at 1:30 p.m. In support thereof, the Debtor respectfully submits
            10   as follows:
            11   I.       INTRODUCTION AND FACTUAL BACKGROUND
            12            On January 4, 2016, SIHD commenced the instant Bankruptcy Case by filing a voluntary
            13   petition for relief (the “Petition”) under chapter 9 of title 11 of the United States Code (the
            14   “Bankruptcy Code”).
            15            On or about July 12, 2016, the Court entered an Order for Relief under Chapter 9 in the
            16   Bankruptcy Case.
            17            On or about October 15, 2018, Healthcare Conglomerate Associates, LLC (“HCCA”) and
            18   Vi Healthcare Finance, Inc. (“ViHF,” and hereinafter collectively with HCCA, the “Movant”)
            19   (the “HCCA Management Agreement”) filed the DQ Motion (Dkt. No. 484).
            20            By and through the DQ Motion, the Movant seeks an order of the Court disqualifying
            21   Ashley M. McDow (“Ms. McDow”) and Foley & Lardner LLP (“Foley”) as attorneys for the
            22   Debtor in the Bankruptcy Case. More specifically, the DQ Motion claims that Ms. McDow and
            23   Foley have a disqualifying conflict of interest because from 2009 through at least September 29,
            24   2017, Ms. McDow’s former firm, Baker Hostetler LLP (“Baker”) represented HCCA, ViHF,
            25   Medflow, P.C., Dr. Benzeevi, and Tulare Asset Management (collectively, the “Disqualifying
            26   Parties”) in multiple matters including the drafting and implementation of the Management
            27   Service Agreement, which the Debtor rejected in the Bankruptcy Case.
            28            On or about October 26, 2018, the Debtor sent a correspondence to the Movant, in which

                      AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY ASHLEY M. MCDOW
                                            AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/01/18                                     Case 16-10015                                                  Doc 506



             1   the Debtor, among other things, informed the Movant of its intention to serve a subpoena on
             2   Baker for production of any and all invoices from January 1, 2009 relating to the services
             3   provided for the Disqualifying Parties (the “Invoices”). See Exhibit 1 to the Declaration of
             4   Fahim Farivar (the “Farivar Decl.”) appended hereto. The Debtor believes that the Invoices are
             5   crucial in preparing its brief in response to the DQ Motion.
             6          On or about October 29, 2018, the Debtor served on the Movant and Baker the Notice and
             7   the Amended Notice of Subpoena to Produce Documents, Information, or Objects or to Permit
             8   Inspection of Premises in a Bankruptcy Case (or Adversary Proceeding) relating to the Invoices
             9   (the “Subpoena”). See the Farivar Decl., Exhibit 2.
            10          On the same date, the Movant informed the Debtor that it intended to, among other things,
            11   move to quash the Subpoena (the “Motion to Quash”), because, among other things, the
            12   Subpoena seeks attorney-client privilege information. See the Farivar Decl., Exhibit 3.
            13          Immediately thereafter, the parties engaged in exchanges of meet and confer
            14   correspondences to set a briefing schedule for the the Motion to Quash, and depending on the
            15   outcome of the Motion to Quash, the production of the documents pursuant to the Subpoena, and
            16   the continued Hearing Date (the “Briefing Schedule”). See the Farivar Decl., Exhibit 4.
            17          The parties have yet to finalize the dates of the agreed upon Briefing Schedule, but it
            18   appears that the parties are in agreement to have the Hearing Date continued from November 14,
            19   2018 to December 19, 2018, so that the parties would have sufficient time to address the Motion
            20   to Quash, the possible production of documents pursuant to the Subpoena, and the responsive
            21   briefs to the DQ Motion.
            22          Accordingly, the Debtor respectfully requests that the court enter an order granting the Ex
            23   Parte Motion in its entirety and continue the Hearing Date to December 19, 2019, or such other
            24   date as the Court deems appropriate, so that the Debtor will have sufficient time to address the
            25   Subpoena and the Motion to Quash, and thereafter, prepare and file its responsive brief to the DQ
            26   Motion.
            27          Given the amount of time the Movant has had to prepare and file the DQ Motion (per their
            28   own admission, since at least September 29, 2017), the Debtor’s request herein is reasonable, and
                                                                -3-
                    AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY ASHLEY M. MCDOW
                                          AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/01/18                                       Case 16-10015                                                 Doc 506



             1   the Debtor is not aware of any prejudice to any party for granting the relief being sought herein.
             2   II.      CONCLUSION
             3            For the reasons set forth herein, the Debtor respectfully requests that the Court grant the
             4   Ex Parte Motion in its entirety and continue the Hearing Date from November 14, 2018 at 1:30
             5   p.m. to December 19, 2018 at 1:30 p.m. and/or enter such other relief as Court deems appropriate.
             6

             7   Dated:     October 31, 2018                 Respectfully submitted,
             8
                                                             FOLEY & LARDNER LLP
             9

            10                                               By:    /s/ Ashley M. McDow
                                                                    Ashley M. McDow
            11                                                      Fahim Farivar
            12                                               Attorneys for Debtor,
                                                             SOUTHERN INYO HEALTHCARE DISTRICT
            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28
                                                                   -4-
                       AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY ASHLEY M. MCDOW
                                             AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/01/18                                            Case 16-10015                                                Doc 506



             1                                     DECLARATION OF FAHIM FARIVAR
             2              I, Fahim Farivar, hereby declare:
             3              1.       I am an attorney duly admitted to practice before this Court. I am an associate
             4   with the law firm of Foley & Lardner LLP, counsel for SIHD (the “Firm”).1
             5              2.       I submit this declaration in support of the Ex Parte Motion.
             6              3.       Unless otherwise stated, I have personal knowledge of the facts set forth below,
             7   and if called to testify, would and could competently testify thereto.
             8              4.       On or about October 26, 2018, I sent a correspondence to the Movant’s counsel, in
             9   which I, among other things, informed the Movant’s counsel of the Debtor’s intention to serve a
            10   subpoena on Baker for production of any and all invoices from January 1, 2009 relating to the
            11   services provided for the Disqualifying Parties (the “Invoices”). A true and correct copy of the
            12   foregoing correspondence is attached hereto as Exhibit 1, and incorporated herein and in the Ex
            13   Parte Motion by reference.
            14              5.       On or about October 29, 2018, I caused to be served on the Movant and Baker the
            15   Notice and the Amended Notice of Subpoena to Produce Documents, Information, or Objects or
            16   to Permit Inspection of Premises in a Bankruptcy Case (or Adversary Proceeding) relating to the
            17   Invoices (the “Subpoena”). True and correct copies of the Subpoena and the related
            18   correspondences confirming the foregoing are attached hereto as Exhibit 2, and incorporated
            19   herein and in the Ex Parte Motion by reference.
            20              6.       On the same date, counsel for the Movant informed me that it intended to, among
            21   other things, move to quash the Subpoena (the “Motion to Quash”), because, among other things,
            22   the Subpoena seeks attorney-client privilege information. A true and correct copy of the
            23   foregoing correspondence is attached hereto as Exhibit 3, and incorporated herein and in the Ex
            24   Parte Motion by reference.
            25              7.       Immediately thereafter, the parties engaged in exchanges of meet and confer
            26   correspondences to set a briefing schedule for the the Motion to Quash, and depending on the
            27   outcome of the Motion to Quash, the production of the documents pursuant to the Subpoena, and
            28
                 1
                     Capitalized terms not defined herein have the same meaning as in the Ex Motion.
                                                                          -5-
                       AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY ASHLEY M. MCDOW
                                             AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/01/18                                    Case 16-10015                                                  Doc 506



             1   the continued Hearing Date (the “Briefing Schedule”). True and correct copies of the foregoing
             2   correspondences are attached hereto as Exhibit 4, and incorporated herein and in the Ex Parte
             3   Motion by reference.
             4          8.     The parties have yet to finalize the dates of the agreed upon Briefing Schedule, but
             5   it appears that the parties are in agreement to have the Hearing Date continued from November
             6   14, 2018 to December 19, 2018, so that the parties would have sufficient time to address the
             7   Motion to Quash, the possible production of documents pursuant to the Subpoena, and the
             8   responsive briefs to the DQ Motion.
             9

            10          I declare under penalty of perjury that the foregoing is true and correct. Executed this 31st
            11   day of October 2018, at Tarzana, California.
            12
                                                                ________________________________________
            13
                                                                Fahim Farivar
            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28
                                                                 -6-
                    AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY ASHLEY M. MCDOW
                                          AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/01/18     Case 16-10015   Doc 506




                 Exhibit 1
Filed 11/01/18                                         Case 16-10015                                                  Doc 506




           From: Farivar, Fahim <ffarivar@foley.com>
           Sent: Friday, October 26, 2018 3:31 PM
           To: hbedoyan@kleinlaw.com
           Cc: bkrueger@sallspencer.com; lcallas@sallspencer.com
           Subject: In re Inyo - Motion to Disqualify Foley & Lardner LLP

           Mr. Bedoyan,

           Pursuant to the above-referenced matter, we intend to immediately serve a subpoena (for production
           of documents) on Baker & Hostetler LLP for any and all invoices from January 1, 2009 through present
           for HCCA, Vi Healthcare Finance, Medflow, PC, and Tulare Asset Management.

           With respect to the notice of the subpoena, would you kindly advise if you will accept service on behalf
           of Medflow, PC and Tulare Asset Management?

           Your timely response is much appreciated. Thanks.

           Fahim Farivar, Esq.
           C.P.A., M.B.T., LL.M.
           Foley & Lardner LLP
           555 South Flower Street / Suite 3300
           Los Angeles, CA 90071-2411

           P 213.972.4500
           F 213.486.0065
           C 818.731.1322

           Visit Foley.com
Filed 11/01/18     Case 16-10015   Doc 506




                 Exhibit 2
Filed 11/01/18                                      Case 16-10015                                          Doc 506



           From: Farivar, Fahim
           Sent: Monday, October 29, 2018 8:40 AM
           To: hbedoyan@kleinlaw.com; egreen@bakerlaw.com
           Cc: bkrueger@sallspencer.com; lcallas@sallspencer.com; McDow, Ashley M. <amcdow@foley.com>;
           Hernandez, Karla P. <khernandez@foley.com>
           Subject: Re: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Enclosed please find the Notice of Subpoena regarding the above-referenced matter. Thank you.

           Fahim Farivar, Esq.
           C.P.A., M.B.T., LL.M.
           Foley & Lardner LLP
           555 South Flower Street / Suite 3300
           Los Angeles, CA 90071-2411

           P 213.972.4500
           F 213.486.0065
           C 818.731.1322

           Visit Foley.com
Filed 11/01/18                                      Case 16-10015                                             Doc 506




           From: Farivar, Fahim
           Sent: Monday, October 29, 2018 4:06 PM
           To: Hagop T. Bedoyan <HBedoyan@KleinLaw.com>
           Cc: McDow, Ashley M. <amcdow@foley.com>; egreen@bakerlaw.com; bkrueger@sallspencer.com;
           lcallas@sallspencer.com; Oliver W. Wanger (owanger@wjhattorneys.com)
           <owanger@wjhattorneys.com>; Hebbeln, Mark F. <MHebbeln@foley.com>; Hernandez, Karla P.
           <khernandez@foley.com>
           Subject: Re: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Mr. Bedoyan,

           Enclosed please find the amended Notice of Subpoena, correcting the typo in the production
           date. Since you have accepted service on behalf of Medflow and Tulare Asset Management, I have
           taken out the service list on those entities from the POS. Let me know if this is not agreeable.

           Ms. McDow will respond to your remaining inquiry shortly. Thank you.

           Fahim Farivar, Esq.
           C.P.A., M.B.T., LL.M.
           Foley & Lardner LLP
           555 South Flower Street / Suite 3300
           Los Angeles, CA 90071-2411

           P 213.972.4500
           F 213.486.0065
           C 818.731.1322

           Visit Foley.com
Filed 11/01/18                                   Case 16-10015                                              Doc 506



             1   Ashley M. McDow (245114)
                 Fahim Farivar (252153)
             2   FOLEY & LARDNER LLP
                 555 S. Flower St. #3300
             3   Los Angeles, CA 90071
                 Telephone:    213.972.4500
             4   Facsimile:    213.486.0065
                 Email:        amcdow@foley.com
             5                 ffarivar@foley.com
             6   Attorneys for Debtor,
                 SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                           UNITED STATES BANKRUPTCY COURT
             9                               EASTERN DISTRICT OF CALIFORNIA
            10                                       FRESNO DIVISION
            11
                 In re                                           Case No.: 2016-10015
            12                                                   Chapter 9
                 SOUTHERN INYO HEALTHCARE
            13   DISTRICT,                                       FL-004
            14                     Debtor.                       [AMENDED] NOTICE OF SUBPOENA
                                                                 TO PRODUCE DOCUMENTS,
            15                                                   INFORMATION, OR OBJECTS OR TO
                                                                 PERMIT INSPECTION OF PREMISES
            16                                                   IN A BANKRUPTCY CASE (OR
                                                                 ADVERSARY PROCEEDING)
            17
                                                                 Production Date:
            18                                                   Date: November 10, 2018
                                                                 Time: 10:00 A.M.
            19                                                   Place: Foley & Lardner LLP
            20                                                          555 S. Flower St. #3300
                                                                        Los Angeles, CA 90071
            21

            22
                 TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES BANKRUPTCY
            23
                 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, ALL INTERESTED
            24
                 PARTIES AND/OR THEIR COUNSEL OF RECORD:
            25

            26           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 45, as made

            27   applicable to this proceeding by and through Federal Rules of Bankruptcy Procedure 9016 and

            28   9014, SOUTHERN INYO HEALTHCARE DISTRICT, the debtor in the above-captioned


                                                             -1-
                                                                                              NOTICE OF SUBPOENA
Filed 11/01/18                                    Case 16-10015                                              Doc 506



             1   bankruptcy case, respectfully submits the within Subpoena to Produce Documents, Information,
             2   or Objects or to Permit Inspection of Premises in a Bankruptcy Case (or Adversary Proceeding)
             3   (the “Subpoena”), to be issued for service on Baker & Hostetler LLP (the “Subpoenaed Party”).
             4   A true and correct copy of the Subpoena is attached hereto as Exhibit 1.
             5            PLEASE TAKE FURTHER NOTICE that the Subpoena commands that the
             6   Subpoenaed Party produce and permit inspection of documents and other information set forth in
             7   Exhibit A to the Subpoena by November 10, 2018 at 10:00 a.m. at Foley & Lardner LLP, 555
             8   South Flower Street, Suite 3300, Los Angeles, CA 90071-2411.
             9
                 Dated:    October 29, 2018               Respectfully submitted,
            10

            11                                            FOLEY & LARDNER LLP
            12
                                                          By:    /s/ Ashley M. McDow
            13                                                   Ashley M. McDow
                                                                 Fahim Farivar
            14
                                                          Attorneys for Debtor,
            15                                            SOUTHERN INYO HEALTHCARE DISTRICT
            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28

                                                                -2-
                                                                                               NOTICE OF SUBPOENA
Filed 11/01/18     Case 16-10015   Doc 506




                 Exhibit 1
Filed
   B257011/01/18
         (Form 2570                                                     Case
                      Subpoena to Produce Documents, Information, or Objects or To 16-10015
                                                                                   Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)   Doc 506

                                        UNITED STATES BANKRUPTCY COURT
    _________________________________________ District of _________________________________________
  In re __________________________________________
                                      Debtor
                                                                                       Case No. _____________________
           (Complete if issued in an adversary proceeding)
                                                                                       Chapter ___________
  _________________________________________
                                     Plaintiff
                           v.                                                          Adv. Proc. No. ________________
  __________________________________________
                                    Defendant

           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
           INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

    To:   ________________________________________________________________________________________
                                                            (Name of person to whom the subpoena is directed)

       Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
    documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
    material:

    PLACE                                                                                                       DATE AND TIME            November 10, 2018


        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
    other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
    may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
    PLACE                                                                                                       DATE AND TIME




            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
    attached Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
    subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of
    not doing so.

    Date: 10/29/2018
                                      CLERK OF COURT

                                                                                       OR
                                      ________________________                                ________________________
                                      Signature of Clerk or Deputy Clerk

    The name, address, email address, and telephone number of the attorney representing (name of party)
    Southern Inyo Healthcare District, who issues or requests this subpoena, are:
     Foley & Lardner LLP, c/o Ashley M. McDow, 555 S. Flower St. #3500 Los Angeles, CA 90071, Phone: 213.972.4500, Email: amcdow@foley.com
                                     Notice to the person who issues or requests this subpoena
    If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
    inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
    the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Filed 11/01/18
    B2570 (Form 2570                                                   Case
                       Subpoena to Produce Documents, Information, or Objects    16-10015
                                                                              or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)   Doc 506


                                                                   PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

    I received this subpoena for (name of individual and title, if any): ______________________________________________
    on (date) __________ .

       I served the subpoena by delivering a copy to the named person as follows: ____________________________________
    ___________________________________________________________________________________________________
    __________________________________ on (date) ___________________ ; or

       I returned the subpoena unexecuted because: ____________________________________________________________
    ___________________________________________________________________________________________________

    Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
                                 attendance, and the mileage allowed by law, in the amount of $ _______________________ .

     My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


             I declare under penalty of perjury that this information is true and correct.

    Date: _______________
                                                                                      ________________________________________________


                                                                                      ________________________________________________
                                                                                                                 Printed name and title


                                                                                      ________________________________________________



    Additional information concerning attempted service, etc.:
Filed 11/01/18
    B2570 (Form 2570                                                     Case
                         Subpoena to Produce Documents, Information, or Objects    16-10015
                                                                                or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)    Doc 506

                                Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                            (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

     (c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                            not describe specific occurrences in dispute and results from the expert's
      (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     study that was not requested by a party.
    person to attend a trial, hearing, or deposition only as follows:                           (C) Specifying Conditions as an Alternative. In the circumstances
        (A) within 100 miles of where the person resides, is employed, or                   described in Rule 45(d)(3)(B), the court may, instead of quashing or
    regularly transacts business in person; or                                              modifying a subpoena, order appearance or production under specified
        (B) within the state where the person resides, is employed, or regularly            conditions if the serving party:
    transacts business in person, if the person                                                    (i) shows a substantial need for the testimony or material that cannot
          (i) is a part                                                                     be otherwise met without undue hardship; and
          (ii) is commanded to attend a trial and would not incur substantial                      (ii) ensures that the subpoenaed person will be reasonably
    expense.                                                                                compensated.

      (2) For Other Discovery. A subpoena may command:                                      (e) Duties in Responding to a Subpoena.
        (A) production of documents, or electronically stored information, or
    things at a place within 100 miles of where the person resides, is employed,              (1) Producing Documents or Electronically Stored Information. These
    or regularly transacts business in person; and                                          procedures apply to producing documents or electronically stored
        (B) inspection of premises, at the premises to be inspected.                        information:
                                                                                                (A) Documents. A person responding to a subpoena to produce
    (d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                            documents must produce them as they are kept in the ordinary course of
                                                                                            business or must organize and label them to correspond to the categories in
          (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                            the demand.
    attorney responsible for issuing and serving a subpoena must take
                                                                                                (B) Form for Producing Electronically Stored Information Not
    reasonable steps to avoid imposing undue burden or expense on a person
                                                                                            Specified. If a subpoena does not specify a form for producing
    subject to the subpoena. The court for the district where compliance is
                                                                                            electronically stored information, the person responding must produce it in
    required must enforce this duty and impose an appropriate sanction
                                                                                            a form or forms in which it is ordinarily maintained or in a reasonably
    which may include lost earnings and reasonable attorney's fees     on a
                                                                                            usable form or forms.
    party or attorney who fails to comply.
                                                                                                (C) Electronically Stored Information Produced in Only One Form. The
                                                                                            person responding need not produce the same electronically stored
      (2) Command to Produce Materials or Permit Inspection.
                                                                                            information in more than one form.
        (A) Appearance Not Required. A person commanded to produce
                                                                                                (D) Inaccessible Electronically Stored Information. The person
    documents, electronically stored information, or tangible things, or to
                                                                                            responding need not provide discovery of electronically stored information
    permit the inspection of premises, need not appear in person at the place of
                                                                                            from sources that the person identifies as not reasonably accessible because
    production or inspection unless also commanded to appear for a deposition,
                                                                                            of undue burden or cost. On motion to compel discovery or for a protective
    hearing, or trial.
                                                                                            order, the person responding must show that the information is not
        (B) Objections. A person commanded to produce documents or tangible
                                                                                            reasonably accessible because of undue burden or cost. If that showing is
    things or to permit inspection may serve on the party or attorney designated
                                                                                            made, the court may nonetheless order discovery from such sources if the
    in the subpoena a written objection to inspecting, copying, testing or
                                                                                            requesting party shows good cause, considering the limitations of Rule
    sampling any or all of the materials or to inspecting the premises     or to
                                                                                            26(b)(2)(C). The court may specify conditions for the discovery.
    producing electronically stored information in the form or forms requested.
    The objection must be served before the earlier of the time specified for
                                                                                               (2) Claiming Privilege or Protection.
    compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                                 (A) Information Withheld. A person withholding subpoenaed
    the following rules apply:
                                                                                            information under a claim that it is privileged or subject to protection as
          (i) At any time, on notice to the commanded person, the serving party
                                                                                            trial-preparation material must:
    may move the court for the district where compliance is required for an
                                                                                                   (i) expressly make the claim; and
    order compelling production or inspection.
                                                                                                   (ii) describe the nature of the withheld documents, communications,
          (ii) These acts may be required only as directed in the order, and the
                                                                                            or tangible things in a manner that, without revealing information itself
    order must protect a person who is neither a party nor a party's officer from
                                                                                            privileged or protected, will enable the parties to assess the claim.
    significant expense resulting from compliance.
                                                                                                 (B) Information Produced. If information produced in response to a
                                                                                            subpoena is subject to a claim of privilege or of protection as trial-
      (3) Quashing or Modifying a Subpoena.
                                                                                            preparation material, the person making the claim may notify any party that
        (A) When Required. On timely motion, the court for the district where
                                                                                            received the information of the claim and the basis for it. After being
    compliance is required must quash or modify a subpoena that:
                                                                                            notified, a party must promptly return, sequester, or destroy the specified
          (i) fails to allow a reasonable time to comply;
                                                                                            information and any copies it has; must not use or disclose the information
          (ii) requires a person to comply beyond the geographical limits
                                                                                            until the claim is resolved; must take reasonable steps to retrieve the
    specified in Rule 45(c);
                                                                                            information if the party disclosed it before being notified; and may
          (iii) requires disclosure of privileged or other protected matter, if no
                                                                                            promptly present the information under seal to the court for the district
    exception or waiver applies; or
                                                                                            where compliance is required for a determination of the claim. The person
          (iv) subjects a person to undue burden.
                                                                                            who produced the information must preserve the information until the claim
        (B) When Permitted. To protect a person subject to or affected by a
                                                                                            is resolved.
    subpoena, the court for the district where compliance is required may, on
    motion, quash or modify the subpoena if it requires:
                                                                                            (g) Contempt. The court for the district where compliance is required and
          (i) disclosing a trade secret or other confidential research,
                                                                                            also, after a motion is transferred, the issuing court may hold in contempt
    development, or commercial information; or
                                                                                            a person who, having been served, fails without adequate excuse to obey
                                                                                            the subpoena or an order related to it .


                                              For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Filed 11/01/18                        Case 16-10015                                             Doc 506



             1

             2

             3
                                            EXHIBIT A
             4

             5

             6

             7

             8

             9

            10

            11

            12

            13

            14

            15
                 ATTACHMENT TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
            16   OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A BANKRUPTCY CASE
                                   (OR ADVERSARY PROCEEDING)
            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28

                                                -1-
                                                      ATTACHMENT TO SUBPOENA – BAKER & HOSTETLER LLP
Filed 11/01/18                                      Case 16-10015                                                   Doc 506



             1   I.     DEFINITIONS
             2          The following defined terms shall apply to the within document request (the “Document
             3   Requests”):
             4          1.      “BH” shall mean and refer to, collectively and individually, the law firm of Baker
             5   & Hostetler LLP and any predecessors, successors, subsidiaries, parent company or companies,
             6   affiliates, members, shareholders, owners, investors, principals, officers, directors, partners,
             7   associates, agents, employees, independent contractors, representatives, attorneys, accountants,
             8   brokers, consultants, and/or any person or entity acting or purporting to act on its behalf.
             9          2.      “DOCUMENT” and “DOCUMENTS” shall be interpreted in the broadest sense
            10   possible and mean and/or refer to any written, graphic or other recorded (whether visibly,
            11   electronically, magnetically or otherwise) matter of whatever kind or nature or any other means of
            12   preserving thought or expression and all tangible things from which information can be
            13   processed, transcribed or retrieved, whether originals, copies of drafts (including, without
            14   limitation, non-identical copies), however produced or reproduced. This shall include, but not be
            15   limited to, all retrievable information in computer or other digital storage, metadata, photographs,
            16   videotapes, letters, telegrams, correspondence, contracts, agreements, invoices, teletype message,
            17   notes, reports, mechanical sound recordings or transcripts thereof, calendars and calendar entries,
            18   and memoranda or minutes of telephone or personal conversations or minutes of conferences. A
            19   DOCUMENT with handwritten, typewritten or other recorded notes, annotation, comments,
            20   editing marks, etc., is not and shall not be deemed identical to a version of such DOCUMENT
            21   without the modifications, additions, annotations, comments, and/or deletions. A draft or non-
            22   identical copy of a DOCUMENT is a separate artifact from other versions of such DOCUMENT
            23   for purposes of this definition and the Document Requests. Any written COMMUNICATION
            24   shall constitute a DOCUMENT as well as a COMMUNICATION.
            25          3.      “INVOICES” shall be mean a statement of account containing a detail of services
            26   provided by or on behalf of BH and/or amounts due and owing for those services and shall be
            27   interpreted in the broadest sense any and all invoices possible and mean and/or refer to any
            28   written, graphic or other recorded (whether visibly, electronically, magnetically or otherwise)

                                                                 -2-
                                                                        ATTACHMENT TO SUBPOENA – BAKER & HOSTETLER LLP
Filed 11/01/18                                      Case 16-10015                                                      Doc 506



             1   matter of whatever kind or nature or any other means of preserving thought or expression and all
             2   tangible things from which information can be processed, transcribed or retrieved, whether
             3   originals, copies of drafts (including, without limitation, non-identical copies), however produced
             4   or reproduced.
             5          4.        “HCCA” shall mean and refer to Healthcare Conglomerate Associates, LLC, a
             6   California limited liability company.
             7          5.        “ViHF” shall mean and refer to Vi Healthcare Finance.
             8          6.        “Medflow” shall mean and refer to Medflow, PC.
             9          7.        “TAM” shall mean and refer to Tulare Asset Management.
            10          8.        “RELATE,” and/or any derivation thereof, when used with reference to any
            11   particular subject matter, shall mean to embody, pertain to, consist, constitute, contain, reflect,
            12   identify, state, refer or relate to, deal with, comprise, discuss, summarize, describe, contravene, or
            13   be in any way pertinent to the subject matter.
            14   II.    INSTRUCTIONS
            15          1.        DOCUMENTS from any single file should be produced in the same order as they
            16   were found in such file. If copies of DOCUMENTS are produced in lieu of the originals, such
            17   copies should be legible and bound or stapled in the same manner as the originals. Labels or
            18   other file designations should be produced and copied.
            19          2.        If, after conducting a reasonable investigation, a complete answer cannot be
            20   provided for a request for production, state that such is the case, and answer to the fullest extent
            21   possible, stating what responsive DOCUMENTS or information are available, what
            22   DOCUMENTS or information cannot be provided, why the DOCUMENTS or information are
            23   unavailable, what efforts were made to obtain the unavailable DOCUMENTS or information, and
            24   the name and address of the last known custodian of the unavailable DOCUMENTS or
            25   information.
            26          3.        If any information, DOCUMENT, or other requested matter is withheld on the
            27   grounds of privilege or immunity from discovery, produce all those DOCUMENTS called for that
            28   are not subject to a claim of privilege and so much of each DOCUMENT subject to a claim of

                                                                  -3-
                                                                        ATTACHMENT TO SUBPOENA – BAKER & HOSTETLER LLP
Filed 11/01/18                                     Case 16-10015                                                 Doc 506



             1   privilege that does not contain privileged information. With respect to any DOCUMENT or any
             2   portion of any DOCUMENT withheld because of privilege, state in writing the basis for your
             3   privilege claim as follows:
             4                  a.     A general description of the DOCUMENT which is claimed to be
             5   privileged, including the number of pages of which it consists and the date appearing on the
             6   DOCUMENT, or if no date appears, the date on which the DOCUMENT was prepared;
             7                  b.     The particular privilege which is claimed and the specific ground(s) on
             8   which the claim of privilege is based;
             9                  c.     The name, business address, and job title of any persons who have read,
            10   viewed, or listened to the information;
            11                  d.     The name, business address, and job title of the originator(s) or author(s) of
            12   the DOCUMENT or thing which is claimed to be privileged;
            13                  e.     The name, business address, and job title of each designated recipient of
            14   the DOCUMENT;
            15                  f.     The name(s) of the person(s) who has (have) custody of the
            16   DOCUMENTS; and
            17                  g.     If work-product immunity is asserted, the proceeding for which the
            18   privileged information was prepared.
            19          4.      The relevant time period shall be between January 1, 2009 and the present.
            20          5.      These are continuing requests.
                 ///
            21

            22   ///

            23   ///

            24

            25

            26
            27

            28

                                                                 -4-
                                                                       ATTACHMENT TO SUBPOENA – BAKER & HOSTETLER LLP
Filed 11/01/18                                 Case 16-10015                                              Doc 506



             1   III.   DOCUMENT REQUESTS
             2          REQUEST NO. 1: Any and all INVOICES reflecting services rendered to HCCA and/or
             3   amounts due from HCCA.
             4          REQUEST NO. 2: Any and all INVOICES reflecting services rendered to ViHF and/or
             5   amounts due from ViHF.
             6          REQUEST NO. 3: Any and all INVOICES reflecting services rendered to Medflow
             7   and/or amounts due from Medflow.
             8          REQUEST NO. 4: Any and all INVOICES reflecting services rendered to TAM and/or
             9   amounts due from TAM.
            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28

                                                          -5-
                                                                ATTACHMENT TO SUBPOENA – BAKER & HOSTETLER LLP
Filed 11/01/18                                     Case 16-10015                                                Doc 506



             1   Ashley M. McDow (245114)
                 Fahim Farivar (252153)
             2   FOLEY & LARDNER LLP
                 555 S. Flower St., Ste. 3300
             3   Los Angeles, CA 90071
                 Telephone:    213.972.4500
             4   Facsimile:    213.486.0065
                 Email:        amcdow@foley.com
             5                 ffarivar@foley.com
             6   Attorneys for Debtor,
                 SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                            UNITED STATES BANKRUPTCY COURT
             9                                EASTERN DISTRICT OF CALIFORNIA
            10                                         FRESNO DIVISION
            11

            12   In re                                             Case No.: 2016-10015
            13   SOUTHERN INYO HEALTHCARE                          Chapter 9
                 DISTRICT,
            14                                                     Honorable Fredrick E. Clement
                                    Debtor.
            15                                                     FL-3
            16                                                      CERTIFICATE OF SERVICE
            17

            18
                         I am over the age of eighteen years and not a party to the above referenced action. I am
            19
                 employed by Foley & Lardner LLP, at whose direction this service was made. My business
            20
                 address is 555 S Flower St. #3300, Los Angeles, CA 90071. On October 29, 2018, I served the
            21
                 following document(s): NOTICE OF SUBPOENA TO PRODUCE DOCUMENTS,
            22
                 INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A
            23
                 BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
            24
                 _X__ EMAIL I served the below listed persons and/or entities by email. Emailing will be
            25        completed no later than 24 hours after the document is filed.
            26       •   Brandon K. Krueger - bkrueger@sallspencer.com
            27       •   Lara A.S. Callas, Esq. - lcallas@sallspencer.com
                     •   Hagob T. Bedoyan - hbedoyan@kleinlaw.com
            28       •   Elizabeth A. Green - egreen@bakerlaw.com
Filed 11/01/18                                 Case 16-10015                                                  Doc 506



             1   X   FIRST CLASS MAIL. I caused to be served the following persons and/or entities at the
                     last known addresses in this bankruptcy case or adversary proceeding by placing a true
             2
                     and correct copy thereof in a sealed envelope in the United States mail, first class, postage
             3       prepaid, and addressed as listed below. Mailing will be completed no later than 24 hours
                     after the document is filed.
             4
                     Parties served:
             5       Hagop T. Bedoyan, Esq.
                     KLEIN, DENATLE, GOLDNER, COOPER, ROSENLIEB & KIMBALL LLP
             6       c/o Healthcare Conglomerate Associates, LLC and Vi Healthcare Finance, Inc.
                     5260 N. Palm Ave., Ste. 205
             7
                     Fresno, CA 93704
             8
                     Brandon N. Krueger, Esq.
             9       Lara A.S. Callas, Esq.
                     SALL SPENCER CALLAS & KRUGER
            10       A Law Corporation
                     c/o Healthcare Conglomerate Associates, LLC and Vi Healthcare Finance, Inc.
            11
                     32351 Coast Highway
            12       Laguna Beach, CA 92651

            13       Baker and Hostetler LLP
                     Attn: Custodian of Records
            14       11601 Wilshire Blvd., Ste. 1400
                     Los Angeles, CA 90025
            15

            16       Healthcare Conglomerate Associates, LLC
                     Managing Member: Yorai Benny Benzeevi
            17       10940 Wilshire Blvd., Suite 1600
                     Los Angeles, CA 90024
            18

            19
                     Healthcare Conglomerate Associates, LLC
                     Agent for Service of Process: Paracorp Incorporated
            20       c/o Matthew Marzucco
                     2804 Gateway Oaks Dr. #100
            21       Sacramento, CA 95833
            22       VI Healthcare Finance, Inc.
            23       Agent for Service of Process: Paracorp Incorporated
                     c/o Matthew Marzucco
            24       2804 Gateway Oaks Dr. #100
                     Sacramento, CA 95833
            25
                     VI Healthcare Finance, Inc.
            26
                     President: Yorai S. Benzeevi
            27       4924 West Lakewood Drive
                     Visalia, CA 93291
            28
Filed 11/01/18                                    Case 16-10015                                                 Doc 506



             1          Medflow, PC
                        Agent for Process: Yorai Shimon Benzeevi
             2
                        3500 W. Olive Ave, Ste. 300
             3          Burbank, CA 91505

             4          Tulare Asset Management, LLC
                        Agent for Service of Process: Paracorp Incorporated
             5          c/o Matthew Marzucco
                        2804 Gateway Oaks Dr. #100
             6
                        Sacramento, CA 95833
             7
                        Tulare Asset Management, LLC
             8          Manager: Yorai Benzeevi
                        869 N. Cherry Street
             9          Tulare, CA 93274
            10
                        Tulare Asset Management, LLC
            11          Manager: Yorai Benzeevi
                        4934 Lakewood Drive
            12          Visalia, CA 93291
            13          Tulare Asset Management, LLC
                        Manager: Yorai Benzeevi
            14
                        4924 Lakewood Drive
            15          Visalia, CA 93291

            16
                        I declare under penalty of perjury, under the laws of the United States of America, that the
            17
                 foregoing is true and correct.
            18
                        Executed at Los Angeles, California, on October 29, 2018.
            19

            20                                             By:     /s/ Karla P. Hernandez
                                                                   Karla P. Hernandez
            21

            22

            23

            24

            25

            26

            27

            28
Filed 11/01/18     Case 16-10015   Doc 506




                 Exhibit 3
Filed 11/01/18                                         Case 16-10015                                                      Doc 506



           From: Hagop T. Bedoyan <HBedoyan@KleinLaw.com>
           Sent: Monday, October 29, 2018 9:38 AM
           To: Farivar, Fahim <ffarivar@foley.com>; egreen@bakerlaw.com
           Cc: bkrueger@sallspencer.com; lcallas@sallspencer.com; McDow, Ashley M. <amcdow@foley.com>;
           Hernandez, Karla P. <khernandez@foley.com>; Hagop T. Bedoyan <HBedoyan@KleinLaw.com>; Oliver
           W. Wanger (owanger@wjhattorneys.com) <owanger@wjhattorneys.com>
           Subject: RE: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Mr. Farivar,

           I was out of the office Friday afternoon when I received your email at 3:31 p.m. asking if I would accept
           service of a subpoena for production of BH's billing invoices for Tulare Asset Management, LLC and for
           Medflow, PC. This morning I received Foley's subpoena on BH for production of billing invoices for TAM,
           Medflow, HCCA, Vi Healthcare. I guess 90 minutes of notice during business hours is how you operate in
           Los Angeles.

           I have no objections to accepting service of the subpoena, but all of the referenced former BH clients
           will be asserting the attorney-client privilege, objecting to production and moving to quash the
           subpoena. The Sall Spencer firm will be communicating directly with the BH firm on these matters.

           Hagop T. Bedoyan | Partner
           Certified Specialist, Bankruptcy Law

           5260 N. Palm Avenue, Suite 205 | Fresno, California 93704
           Tel: 559.438.4374 | Fax: 661.326.0418
           hbedoyan@kleinlaw.com | www.kleinlaw.com

           The contents of this e-mail message, including any attachments, are intended solely for the use of the
           person or entity to which the e-mail was addressed. It contains information that may be protected by
           the attorney-client privilege, work-product doctrine, or other privileges and may be restricted from
           disclosure by applicable state and federal law. If you are not the intended recipient of this message, be
           advised that any dissemination, distribution, or use of the contents of this message is strictly prohibited.
           If you received this e-mail message in error, please e-mail kleinlaw@kleinlaw.com and contact the
           sender by reply e-mail. Please also permanently delete all copies of the original e-mail and any
           documentation. Thank you.


           -----Original Message-----
           From: ffarivar@foley.com <ffarivar@foley.com>
           Sent: Monday, October 29, 2018 8:40 AM
           To: Hagop T. Bedoyan <HBedoyan@KleinLaw.com>; egreen@bakerlaw.com
           Cc: bkrueger@sallspencer.com; lcallas@sallspencer.com; amcdow@foley.com; khernandez@foley.com
           Subject: Re: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Enclosed please find the Notice of Subpoena regarding the above-referenced matter. Thank you.

           Fahim Farivar, Esq.
           C.P.A., M.B.T., LL.M.
Filed 11/01/18                                               Case 16-10015                                                             Doc 506



           Foley & Lardner LLP
           555 South Flower Street / Suite 3300
           Los Angeles, CA 90071-2411

           P 213.972.4500<tel:213.972.4500>
           F 213.486.0065<tel:213.486.0065>
           C 818.731.1322<tel:818.731.1322>

           Visit Foley.com<http://www.foley.com/>


           The preceding email message may be confidential or protected by the attorney-client or work-product
           privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have
           received this message in error, please (i) do not read it, (ii) reply to the sender that you received the
           message in error, and (iii) erase or destroy the message and any attachments or copies. Any disclosure,
           copying, distribution or reliance on the contents of this message or its attachments is strictly prohibited,
           and may be unlawful. Unintended transmission does not constitute waiver of the attorney-client
           privilege or any other privilege. Legal advice contained in the preceding message is solely for the benefit
           of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
           this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing
           contained in this message should be construed as a digital or electronic signature, nor is it intended to
           reflect an intention to make an agreement by electronic means.


           Disclaimer

           The information contained in this communication from the sender is confidential. It is intended solely for use by the
           recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any
           disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited
           and may be unlawful.

           This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast
           Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your
           human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.
Filed 11/01/18     Case 16-10015   Doc 506




                 Exhibit 4
Filed 11/01/18                                          Case 16-10015                                                    Doc 506



           From: Farivar, Fahim
           Sent: Wednesday, October 31, 2018 7:06 PM
           To: Hagop T. Bedoyan <HBedoyan@KleinLaw.com>
           Cc: McDow, Ashley M. <amcdow@foley.com>; egreen@bakerlaw.com; bkrueger@sallspencer.com;
           lcallas@sallspencer.com; Oliver W. Wanger (owanger@wjhattorneys.com)
           <owanger@wjhattorneys.com>; Hebbeln, Mark F. <MHebbeln@foley.com>; Price, Matt
           <MPrice@foley.com>
           Subject: Re: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Hagop,

           We've been trying to sketch out a schedule that would work, assuming a 12/19 hearing on the DQ
           motion, at the latest. It's a little tough to fit it all in under a normal briefing schedule. But something
           like this might come close to working:


           11/2 - Deadline to File Motion to Quash
           11/16 - Deadline to File Objection to Motion to Quash
           11/21 - Deadline to File Reply to Objection to Motion to Quash
           11/28 or earlier - Hearing on Motion to Quash (given the Thanksgiving Holiday, this would likely need to
           be on November 26, 27, or 28 so is obviously subject to the court's availability; if the court is not
           available, we would need to rework this schedule)
           12/3 - Deadline for BH to Produce Invoices (assuming motion to quash denied) (BH should be able to get
           these ready to go in advance so there is little to no delay after the motion to quash is denied)
           12/7 - Deadline to File Objection to DQ Motion (this only give us 4 days to review the invoices, but it
           seems that we should be able to do that and incorporate it into our brief, which will otherwise be done,
           pretty quickly)
           12/14 - Deadline to File Reply to Objection to DQ Motion
           12/19 - Hearing on DQ Motion


           Please let me know in the next hour or so, if the proposed schedule will work. Thank you. Should you
           have any questions or concerns, please feel free to contact me on my cell at 818-731-1322. Thank you.

           Fahim Farivar, Esq.
           C.P.A., M.B.T., LL.M.
           Foley & Lardner LLP
           555 South Flower Street / Suite 3300
           Los Angeles, CA 90071-2411

           P 213.972.4500
           F 213.486.0065
           C 818.731.1322
Filed 11/01/18                                         Case 16-10015                                                      Doc 506



           Visit Foley.com




           On Oct 30, 2018, at 11:53 AM, Hagop T. Bedoyan <HBedoyan@KleinLaw.com> wrote:

           Ashley,

           We think 15 days after subsequent production, if ordered, is a bit excessive since we want the DQ
           motion to be heard on either 12/12 (the date of the main status conference) or, at the latest, on the
           court's last December calendar date, 12/19 at 1:30 p.m.

           We are also concerned that delaying your opposition to the DQ motion, based upon the production by a
           third party, will potentially interfere with the timetable to oppose and reply.

           We would propose that if the motion to quash gets denied, the production of invoices ordered by the
           court would come from the Benzeevi Group within five days of the order, so that we can remain on
           schedule for the 12/12 or the 12/19 hearing dates for the DQ motion.

           Given these concerns, what are your thoughts regarding a proposed schedule?

           Hagop T. Bedoyan | Partner
           Certified Specialist, Bankruptcy Law

           5260 N. Palm Avenue, Suite 205 | Fresno, California 93704
           Tel: 559.438.4374 | Fax: 661.326.0418
           hbedoyan@kleinlaw.com | www.kleinlaw.com

           The contents of this e-mail message, including any attachments, are intended solely for the use of the
           person or entity to which the e-mail was addressed. It contains information that may be protected by
           the attorney-client privilege, work-product doctrine, or other privileges and may be restricted from
           disclosure by applicable state and federal law. If you are not the intended recipient of this message, be
           advised that any dissemination, distribution, or use of the contents of this message is strictly prohibited.
           If you received this e-mail message in error, please e-mail kleinlaw@kleinlaw.com and contact the
           sender by reply e-mail. Please also permanently delete all copies of the original e-mail and any
           documentation. Thank you.


           -----Original Message-----
           From: amcdow@foley.com <amcdow@foley.com>
           Sent: Tuesday, October 30, 2018 10:43 AM
           To: Hagop T. Bedoyan <HBedoyan@KleinLaw.com>
           Cc: ffarivar@foley.com; egreen@bakerlaw.com; bkrueger@sallspencer.com; lcallas@sallspencer.com;
           Oliver W. Wanger (owanger@wjhattorneys.com) <owanger@wjhattorneys.com>;
Filed 11/01/18                                         Case 16-10015                                                      Doc 506



           MHebbeln@foley.com; amcdow@foley.com; MPrice@foley.com
           Subject: Re: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Thanks Hagop. I am fine with the majority of the conditions - however, assuming the motion to quash is
           not granted (in its entirety), we need fifteen (15) days after the subsequent production of documents to
           file our opposition. If that works on your end, we can prepare a stipulation for your review.

           Please let me know as soon as possible.

           Sent from my iPhone

           On Oct 29, 2018, at 5:44 PM, Hagop T. Bedoyan
           <HBedoyan@KleinLaw.com<mailto:HBedoyan@KleinLaw.com>> wrote:

           Ashley,

           Here is what we propose. We would be willing to stipulate to have Judge Clement decide the motion to
           quash in advance of the hearing on the motion to disqualify upon the following conditions:

           (1) We agree on a reasonable briefing schedule for a motion to quash hearing as soon as possible;
           (2) The hearing on the motion to disqualify be set as soon as possible following the motion to quash
           hearing depending on Judge Clement's and counsel’s schedules;
           (3) Any invoices obtained from Baker, if you are successful on a motion to quash, be designated
           attorney's eyes only and submitted under seal for the motion to disqualify; and
           (4) That this stipulated schedule regarding the hearing on the motion to disqualify relating to this
           subpoena will not be argued as any basis for waiver based on delay.

           Please also note that the Notice and subpoena are defective in that the production dates are different.

           Let us know by end of business today whether you will agree to this proposal.

           Hagop T. Bedoyan | Partner
           Certified Specialist, Bankruptcy Law

           5260 N. Palm Avenue, Suite 205 | Fresno, California 93704
           Tel: 559.438.4374 | Fax: 661.326.0418
           hbedoyan@kleinlaw.com<mailto:hbedoyan@kleinlaw.com> |
           www.kleinlaw.com<https://urldefense.proofpoint.com/v2/url?u=http-
           3A__www.kleinlaw.com&d=DwMFaQ&c=Rlm5WhGmPEr8srpDE4r86Q&r=QcLN0tAz07hwbK9lFRGuug&
           m=VvI_VoI_PoaEpWT9LC-WikrfWl0rL8YYOXdiz8PMCx8&s=JJUfntuwKW_f81-
           RrBpyFiRodUkgKFM_ZlktXGEHNvs&e=>

           The contents of this e-mail message, including any attachments, are intended solely for the use of the
           person or entity to which the e-mail was addressed. It contains information that may be protected by
           the attorney-client privilege, work-product doctrine, or other privileges and may be restricted from
           disclosure by applicable state and federal law. If you are not the intended recipient of this message, be
           advised that any dissemination, distribution, or use of the contents of this message is strictly prohibited.
           If you received this e-mail message in error, please e-mail
Filed 11/01/18                                         Case 16-10015                                                     Doc 506



           kleinlaw@kleinlaw.com<mailto:kleinlaw@kleinlaw.com> and contact the sender by reply e-mail. Please
           also permanently delete all copies of the original e-mail and any documentation. Thank you.


           -----Original Message-----
           From: amcdow@foley.com<mailto:amcdow@foley.com>
           <amcdow@foley.com<mailto:amcdow@foley.com>>
           Sent: Monday, October 29, 2018 1:02 PM
           To: Hagop T. Bedoyan <HBedoyan@KleinLaw.com<mailto:HBedoyan@KleinLaw.com>>
           Cc: ffarivar@foley.com<mailto:ffarivar@foley.com>;
           egreen@bakerlaw.com<mailto:egreen@bakerlaw.com>;
           bkrueger@sallspencer.com<mailto:bkrueger@sallspencer.com>;
           lcallas@sallspencer.com<mailto:lcallas@sallspencer.com>; Oliver W. Wanger
           (owanger@wjhattorneys.com<mailto:owanger@wjhattorneys.com>)
           <owanger@wjhattorneys.com<mailto:owanger@wjhattorneys.com>>;
           MHebbeln@foley.com<mailto:MHebbeln@foley.com>;
           amcdow@foley.com<mailto:amcdow@foley.com>
           Subject: Re: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Please advise before 5:00 p.m. PT today whether you will agree to continue the hearing pending the
           outcome of the motions you have indicated will be filed. Otherwise, we will have no choice but to file a
           motion to continue.

           Thanks.

           Sent from my iPhone

           On Oct 29, 2018, at 12:49 PM, McDow, Ashley M.
           <amcdow@foley.com<mailto:amcdow@foley.com><mailto:amcdow@foley.com>> wrote:

           Quite an incredulous position to take given your pending motion to disqualify that is premised almost
           entirely on your assertion that I did a significant amount of work for one or more of the entities that are
           the subject of the subpoena - yet you failed to append a single invoice evidencing this “significant
           amount of work.”

           In any event, is it safe to assume you will agree to continue the hearing on the motion while Judge
           Clement adjudicates these issues?

           Sent from my iPhone

           On Oct 29, 2018, at 11:37 AM, Hagop T. Bedoyan
           <HBedoyan@KleinLaw.com<mailto:HBedoyan@KleinLaw.com><mailto:HBedoyan@KleinLaw.com>>
           wrote:

           Mr. Farivar,

           I was out of the office Friday afternoon when I received your email at 3:31 p.m. asking if I would accept
           service of a subpoena for production of BH's billing invoices for Tulare Asset Management, LLC and for
Filed 11/01/18                                         Case 16-10015                                                      Doc 506



           Medflow, PC. This morning I received Foley's subpoena on BH for production of billing invoices for TAM,
           Medflow, HCCA, Vi Healthcare. I guess 90 minutes of notice during business hours is how you operate in
           Los Angeles.

           I have no objections to accepting service of the subpoena, but all of the referenced former BH clients
           will be asserting the attorney-client privilege, objecting to production and moving to quash the
           subpoena. The Sall Spencer firm will be communicating directly with the BH firm on these matters.

           Hagop T. Bedoyan | Partner
           Certified Specialist, Bankruptcy Law

           5260 N. Palm Avenue, Suite 205 | Fresno, California 93704
           Tel: 559.438.4374 | Fax: 661.326.0418
           hbedoyan@kleinlaw.com<mailto:hbedoyan@kleinlaw.com><mailto:hbedoyan@kleinlaw.com> |
           www.kleinlaw.com<https://urldefense.proofpoint.com/v2/url?u=http-
           3A__www.kleinlaw.com&d=DwMFaQ&c=Rlm5WhGmPEr8srpDE4r86Q&r=QcLN0tAz07hwbK9lFRGuug&
           m=VvI_VoI_PoaEpWT9LC-WikrfWl0rL8YYOXdiz8PMCx8&s=JJUfntuwKW_f81-
           RrBpyFiRodUkgKFM_ZlktXGEHNvs&e=>><https://urldefense.proofpoint.com/v2/url?u=http-
           3A__www.kleinlaw.com&d=DwMFaQ&c=Rlm5WhGmPEr8srpDE4r86Q&r=QcLN0tAz07hwbK9lFRGuug&
           m=58MWxZL5KFrPr82Ugm262WDC8YmsSuQXkBoBPwiO2z4&s=TGo7NNet1gyXayg_p2UnEEjmh3ED0-
           zj3pF_qd_2xv4&e=>

           The contents of this e-mail message, including any attachments, are intended solely for the use of the
           person or entity to which the e-mail was addressed. It contains information that may be protected by
           the attorney-client privilege, work-product doctrine, or other privileges and may be restricted from
           disclosure by applicable state and federal law. If you are not the intended recipient of this message, be
           advised that any dissemination, distribution, or use of the contents of this message is strictly prohibited.
           If you received this e-mail message in error, please e-mail
           kleinlaw@kleinlaw.com<mailto:kleinlaw@kleinlaw.com><mailto:kleinlaw@kleinlaw.com> and contact
           the sender by reply e-mail. Please also permanently delete all copies of the original e-mail and any
           documentation. Thank you.


           -----Original Message-----
           From: ffarivar@foley.com<mailto:ffarivar@foley.com><mailto:ffarivar@foley.com>
           <ffarivar@foley.com<mailto:ffarivar@foley.com><mailto:ffarivar@foley.com>>
           Sent: Monday, October 29, 2018 8:40 AM
           To: Hagop T. Bedoyan
           <HBedoyan@KleinLaw.com<mailto:HBedoyan@KleinLaw.com><mailto:HBedoyan@KleinLaw.com>>;
           egreen@bakerlaw.com<mailto:egreen@bakerlaw.com><mailto:egreen@bakerlaw.com>
           Cc:
           bkrueger@sallspencer.com<mailto:bkrueger@sallspencer.com><mailto:bkrueger@sallspencer.com>;
           lcallas@sallspencer.com<mailto:lcallas@sallspencer.com><mailto:lcallas@sallspencer.com>;
           amcdow@foley.com<mailto:amcdow@foley.com><mailto:amcdow@foley.com>;
           khernandez@foley.com<mailto:khernandez@foley.com><mailto:khernandez@foley.com>
           Subject: Re: In re Inyo - Motion to Disqualify Foley & Lardner LLP - Notice of Subpoena

           Enclosed please find the Notice of Subpoena regarding the above-referenced matter. Thank you.
Filed 11/01/18                                         Case 16-10015                                                      Doc 506




           Fahim Farivar, Esq.
           C.P.A., M.B.T., LL.M.
           Foley & Lardner LLP
           555 South Flower Street / Suite 3300
           Los Angeles, CA 90071-2411

           P 213.972.4500<tel:213.972.4500>
           F 213.486.0065<tel:213.486.0065>
           C 818.731.1322<tel:818.731.1322>

           Visit Foley.com<http://Foley.com><http://Foley.com><http://www.foley.com/>


           The preceding email message may be confidential or protected by the attorney-client or work-product
           privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have
           received this message in error, please (i) do not read it, (ii) reply to the sender that you received the
           message in error, and (iii) erase or destroy the message and any attachments or copies. Any disclosure,
           copying, distribution or reliance on the contents of this message or its attachments is strictly prohibited,
           and may be unlawful. Unintended transmission does not constitute waiver of the attorney-client
           privilege or any other privilege. Legal advice contained in the preceding message is solely for the benefit
           of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
           this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing
           contained in this message should be construed as a digital or electronic signature, nor is it intended to
           reflect an intention to make an agreement by electronic means.



           Disclaimer

           The information contained in this communication from the sender is confidential. It is intended solely
           for use by the recipient and others authorized to receive it. If you are not the recipient, you are hereby
           notified that any disclosure, copying, distribution or taking action in relation of the contents of this
           information is strictly prohibited and may be unlawful.

           This email has been scanned for viruses and malware, and may have been automatically archived by
           Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more
           useful place for your human generated data. Specializing in; Security, archiving and compliance. To find
           out more Click Here<https://urldefense.proofpoint.com/v2/url?u=http-
           3A__www.mimecast.com_products_&d=DwMFaQ&c=Rlm5WhGmPEr8srpDE4r86Q&r=QcLN0tAz07hwb
           K9lFRGuug&m=58MWxZL5KFrPr82Ugm262WDC8YmsSuQXkBoBPwiO2z4&s=mRghq7UD75Mgkxn6YY5u
           hDqlEncopZimY8IXvArAL_8&e=>.


           The preceding email message may be confidential or protected by the attorney-client or work-product
           privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have
           received this message in error, please (i) do not read it, (ii) reply to the sender that you received the
           message in error, and (iii) erase or destroy the message and any attachments or copies. Any disclosure,
Filed 11/01/18                                               Case 16-10015                                                             Doc 506



           copying, distribution or reliance on the contents of this message or its attachments is strictly prohibited,
           and may be unlawful. Unintended transmission does not constitute waiver of the attorney-client
           privilege or any other privilege. Legal advice contained in the preceding message is solely for the benefit
           of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
           this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing
           contained in this message should be construed as a digital or electronic signature, nor is it intended to
           reflect an intention to make an agreement by electronic means.



           Disclaimer

           The information contained in this communication from the sender is confidential. It is intended solely
           for use by the recipient and others authorized to receive it. If you are not the recipient, you are hereby
           notified that any disclosure, copying, distribution or taking action in relation of the contents of this
           information is strictly prohibited and may be unlawful.

           This email has been scanned for viruses and malware, and may have been automatically archived by
           Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more
           useful place for your human generated data. Specializing in; Security, archiving and compliance. To find
           out more Click Here<https://urldefense.proofpoint.com/v2/url?u=http-
           3A__www.mimecast.com_products_&d=DwMFaQ&c=Rlm5WhGmPEr8srpDE4r86Q&r=QcLN0tAz07hwb
           K9lFRGuug&m=VvI_VoI_PoaEpWT9LC-
           WikrfWl0rL8YYOXdiz8PMCx8&s=Bw9EH37kCpWzqHDzcy0J0WYWuaeW1VG22tBfyGRuPsU&e=>.


           The preceding email message may be confidential or protected by the attorney-client or work-product
           privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have
           received this message in error, please (i) do not read it, (ii) reply to the sender that you received the
           message in error, and (iii) erase or destroy the message and any attachments or copies. Any disclosure,
           copying, distribution or reliance on the contents of this message or its attachments is strictly prohibited,
           and may be unlawful. Unintended transmission does not constitute waiver of the attorney-client
           privilege or any other privilege. Legal advice contained in the preceding message is solely for the benefit
           of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
           this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing
           contained in this message should be construed as a digital or electronic signature, nor is it intended to
           reflect an intention to make an agreement by electronic means.


           Disclaimer

           The information contained in this communication from the sender is confidential. It is intended solely for use by the
           recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any
           disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited
           and may be unlawful.

           This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast
           Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your
           human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.
Filed 11/01/18   Case 16-10015   Doc 506
